Citation Nr: 1547302	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-31 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

5.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides.

6.  Entitlement to service connection for bilateral peripheral neuropathy, to include as due to exposure to herbicides.

REPRESENTATION

Veteran represented by:	National Association of County Veterans Services Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

At the time of the May 2014 hearing before the Board, the Veteran raised the issue of entitlement to service connection for hypertension.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

As an initial matter, the Veteran appointed the National Association of County Veterans Services as his representative in December 2008.  However, since that appointment, the RO continued to send all procedural documents to the Veteran's prior representative of record, the Nevada Office of Veterans Services.  As this decision represents a full grant of all claims on appeal, the Board finds there would be no additional purpose served by any notice being sent to the National Association of County Veterans Services.


FINDINGS OF FACT

1.  By a rating decision dated September 2009, the RO originally denied a claim for service connection for non-Hodgkin's lymphoma; the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the September 2009 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for non-Hodgkin's lymphoma, and raises a reasonable possibility of substantiating the claim.

3.  By a rating decision dated October 2002, the RO originally denied a claim for service connection for diabetes mellitus, type II; the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

4.  Evidence added to the record since the October 2002 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran was stationed at the Royal Thai Air Force Base (RTAFB) in Ubon, Thailand from December 1966 to November 1967.

6.  Based on his credible assertion of serving near the perimeter of Ubon RTAFB, and resolving all doubt in his favor, exposure to herbicides is found.

7.  A current diagnosis of follicular lymphoma, which is a form of non-Hodgkin's lymphoma, in remission, is of record.
8.  A current diagnosis of diabetes mellitus, type II, is of record.

9.  A current diagnosis of coronary artery disease is of record.

10.  A current diagnosis of bilateral lower extremity peripheral neuropathy is of record.

11.  The objective medical evidence of record demonstrates that the Veteran's bilateral lower extremity peripheral neuropathy is due to diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision, which denied a claim of entitlement to service connection for non-Hodgkin's lymphoma, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the September 2009 RO denial for entitlement to service connection for non-Hodgkin's lymphoma.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The October 2002 rating decision, which denied a claim of entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence has been received since the October 2002 RO denial for entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for non-Hodgkin's lymphoma, in remission, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

8.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, as due to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's claim for service connection for diabetes mellitus, type II, this claim was first denied in an October 2002 rating decision.  The Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period, and therefore, that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  At the time of that decision, the relevant evidence of record included the Veteran's service treatment records, VA medical treatment records through September 2002, and private medical records from Dr. F. T. dated June 2001 and from Dr. K. B. dated December 2001.  The evidence of record confirmed a diagnosis of diabetes mellitus, type II.  The RO denied the Veteran's claim finding that there was no nexus between the Veteran's diagnosed disorder and his military service, and that the Veteran was not presumed exposed to herbicides while stationed in Thailand.

With respect to the Veteran's claim for service connection for non-Hodgkin's lymphoma, this claim was first denied in a September 2009 rating decision.  The Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period, and therefore, that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  At the time of that decision, the evidence of record included the Veteran's service treatment records, VA medical treatment records through September 2009, private medical records from the Las Vegas Cancer Center dated September 2007 to September 2008, and a VA medical examination dated September 2009.  The evidence of record confirmed the Veteran had a diagnosis of follicular lymphoma, which is a type of non-Hodgkin's lymphoma, and that it was in remission.  The RO denied the Veteran's claim finding that there was no nexus between the Veteran's diagnosed disorder and his military service, and that the Veteran was not presumed exposed to herbicides while stationed in Thailand. 

New evidence added to the record since the October 2002 and September 2009 rating decisions consists of the Veteran's May 2014 hearing testimony before the Board, a December 2013 statement from the Veteran describing his daily activities while stationed in Thailand and his proximity to the perimeter of the Ubon Royal Thai Air Force Base (RTAFB), and annotated maps of Ubon RTAFB.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the October 2002 or September 2009 final denials of the claims sought to be reopened and has not previously been before VA agency decision makers.

The Board also finds this new evidence is material.  The Veteran's claims were previously denied because the evidence did not show that the Veteran's claimed disorders were due to his military service.  The newly submitted evidence lends itself to demonstrate that the Veteran served near the perimeter of Ubon RTAFB and that he should be presumed exposed to herbicides during service.  Therefore, the Board finds this newly submitted evidence raises a reasonably possibility of substantiating the claims on appeal of entitlement to service connection for diabetes mellitus, type II, and non-Hodgkin's lymphoma, therefore, the claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis; certain diseases associated with exposure to herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the claimed disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Diseases found associated with herbicide exposure for purposes of the presumption are specified in the statute and regulation and include non-Hodgkin's lymphoma; diabetes mellitus, type II; coronary artery disease; and acute and subacute peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy must manifest to a degree of 10 percent or more within one year after the last date on which a veteran was presumed exposed to herbicides, while the other claimed diseases may be presumptively service-connected if they manifest at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Therefore, VA has established specific procedures for verifying exposure to herbicides for veterans who served in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, ("M21-1MR") Part IV, Subpart ii, Chapter 2, Section C.  Special consideration of herbicide exposure on a facts-found or direct basis are extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases, which allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the RTAFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by his military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This allows for presumptive service connection of the diseases associated with herbicide exposure and applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.

The Veteran's personnel and service treatment records show the Veteran was stationed at Ubon RTAFB from December 1966 to November 1977.  The question remains as to whether the Veteran was exposed to herbicides while stationed in Thailand.  Affording the Veteran the benefit of the doubt, the Board finds his job duties brought him near the perimeter of Ubon RTAFB and that he was likely exposed to herbicides during service.

The Veteran testified at his May 2014 hearing before the Board that he was a weapons mechanic during service stationed at Ubon RTAFB for approximately twelve months.  He reported that his primary job was to arm, de-arm, and load munitions on planes and that he worked on the flight line at the end of the runway.  He indicated the end of the runway was located less than 100 yards away from the perimeter of the base and that he worked there for four or five hours out of an eight hour day, or longer on days he worked a total of ten to twelve hours.  He stated he did not keep in touch with anyone assigned to his unit in Thailand and that he would not know how to get a hold of anyone to request statements verifying the details of his service.  The Veteran's personnel records confirm both his MOS and service at Ubon RTAFB for twelve months.  In a December 2013 statement, the Veteran reported that his job as a weapons mechanic required him to perform his duties on the end of the runway, which was located near the perimeter of the base.  He also provided maps of the Ubon RTAFB, showing the location of the end of the runway in close proximity to the perimeter of the base.

The Board finds that the Veteran's statements are credible and consistent with his service as a weapons mechanic performing duties on the flight line and that the end of the flight line is near the perimeter of the base.  Consequently, affording the Veteran the benefit of the doubt, the Board finds that he served near the perimeter of the Ubon RTAFB and was likely exposed to herbicides while stationed in Thailand.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The evidence of record establishes diagnoses of follicular lymphoma, a form of non-Hodgkin's lymphoma, in remission; diabetes mellitus, type II; and coronary artery disease.  Accordingly, as these diseases are subject to presumptive service connection upon finding a Veteran was exposed to an herbicide agent during service, and as there is no evidence indicating a nexus for these diseases other than herbicide exposure, service connection is granted.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board turns next to the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy.  As previously discussed, peripheral neuropathy may not be presumptively service connected unless it manifests to a compensable degree within a year of a veteran's last presumed exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  The evidence reflects the Veteran's peripheral neuropathy was first assessed in November 2003, well over a year following his last presumed exposure.

While service connection on a presumptive basis is not warranted, the Veteran is not precluded from establishing service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may also be established by demonstrating that a disability is due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  The evidence of record reflects that the Veteran's bilateral lower extremity peripheral neuropathy has been diagnosed as diabetic neuropathy, and as this decision has granted service connection for diabetes mellitus, type II, service connection for peripheral neuropathy of the lower extremities, on a secondary basis, is also granted.  Id.


ORDER

New and material evidence having been received, reopening of the claim of service connection for non-Hodgkin's lymphoma, is granted.

New and material evidence having been received, reopening of the claim of service connection for diabetes mellitus, type II, is granted.

Service connection for non-Hodgkin's lymphoma, in remission, is granted.  

Service connection for diabetes mellitus, type II, is granted.

Service connection for coronary artery disease is granted.

Service connection for bilateral lower extremity peripheral neuropathy, as due to diabetes mellitus, type II, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


